Citation Nr: 1516298	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-21 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1965 to February 1967.

This matter is on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C through exposure to dirty water, exposure to blood while transporting wounded soldiers, or through the use of vaccination air guns during his service.  He reported that many of his shipmates have died or been treated for hepatitis C.  At the hearing, he reported that he did not have any other risk factors associated with contracting hepatitis C, such as drug use or undergoing blood transfusion.  

The Veteran has not been scheduled for a VA examination with regard to this claim and the Board finds that it has insufficient medical evidence to make a decision on the claim.  Thus, a remand is warranted to have the Veteran scheduled for a VA examination and opinion regarding the etiology of hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).
 
Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim  on appeal that is not currently of record can be obtained. 

2. Obtain all outstanding VA medical records.

3. Then, schedule an appropriate VA examination to address the nature and etiology of the Veteran's hepatitis C.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  After the foregoing has been completed, please provide an opinion on the following:

Is it at least as likely as not (50 percent or more probability) that the diagnosed hepatitis had its onset in or is etiologically-related to the Veteran's active service?

The examiner should specifically consider and discuss the Veteran's contentions regarding the Veteran's reported risk factors in-service (exposure to dirty water, exposure to blood, and use of vaccination air guns).  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completion of the above, readjudicate the Veteran's claim.  If the claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

